DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2017/0110832 A1), in view of Lynch (US 3,725,991).
Regarding claim 1, Nguyen discloses an electronic coupler removal tool (202) (Title; Abstract; fig. 2A; par. 0018) comprising: a first wall (304) having a first end (fig. 3: left end, as viewed) and a second end (fig. 3: right end); a second wall (left one of 306) positioned at said first end of said first wall and extending substantially perpendicular from said first wall; a third wall (right one of 306) positioned at said second end of said first wall and extending substantially perpendicularly from said first wall, wherein said first wall, said second wall, and said third wall at least partially define an electronic coupler-receiving portion that is configured to slidably receive an electronic coupler (208, not part of claimed apparatus) (figs. 2A-3; pars. 0020-0022); and a tab engaging portion (316 and/or 322 and/or 314) that extends substantially perpendicular from at least one of said first wall and said second wall and is configured to engage a locking tab of said electronic coupler when said electronic coupler is positioned at least partially within said electronic coupler-receiving portion (figs. 2A-3; pars. 0022-0024); and a cable support portion (308) defined by at least one of said second wall and said third wall, wherein said cable support portion is configured to receive a cable coupled to said electronic coupler (figs. 2A-3; pars. 0022-0023); wherein a portion of the at least one of said second wall and said third wall that defines said cable support portion is configured to be positioned between the cable and a socket of a “machine” (fig. 2B: the left-most end of each of the cited walls is between the cable, 207, and the board, 205; pars. 0002, 0004, 0018 and 0020). Nguyen, however, does not explicitly disclose that the portion is configured to be positioned between the cable and a circuit board.
Lynch teaches that it is well known to provide a related electronic coupler removal tool (10) (Title; Abstract) comprising: a first wall (at end of 18); a second wall (16) extending substantially perpendicular from said first wall; a third wall (wall of 20) extending substantially perpendicularly from said first wall, wherein said first wall, said second wall, and said third wall at least partially define an electronic coupler-receiving portion (lower region of 20, below shoulders at 22) that is configured to slidably receive an electronic coupler (32) (figs. 1-4; col. 2, lines 21-42); and a cable support portion (upper region of 20, above shoulders at 22) defined by at least one of said second wall and said third wall, wherein said cable support portion is configured to receive a cable (34) coupled to said electronic coupler; wherein a portion of the at least one of said second wall and said third wall that defines said cable support portion is configured to be positioned between the cable and a circuit board (30) (figs. 1-4; col. 2, lines 41-65).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Nguyen to incorporate the intended product having a circuit board of Lynch. PHOSITA would readily recognize that the “machine” is a conventional “computing device” and therefore would naturally have a circuit board for connection with the cable and terminal. This is further obvious because the tool of Nguyen is used for, inter alia, RJ45 connectors in the machine, which would need to be connected to a circuit board in the computer in order to be functional. That all being so, Nguyen is apparently silent as to the configuration of the socket upon a “circuit board” product specifically. Accordingly, Lynch simply serves to demonstrate that a closely related tool was explicitly known to be used between wires/cables and a circuit board. PHOSITA would have known that the tool of Nguyen is capable of use between a cable and a circuit board, because it is clearly capable of use between the cable and a socket which is part of a computer. There is no indication that any special structures or modifications were devised in order to accommodate the preferred product circuit board, nor that any surprising results came from such an obvious use.
Regarding claim 2, Nguyen in view of Lynch teaches the method of claim 1 as detailed above, and Nguyen further discloses that said electronic coupler-receiving portion is shaped to conform to an exterior profile of said electronic coupler (figs. 2A-4; par. 0022).
Regarding claim 3, Nguyen in view of Lynch teaches the method of claim 1 as detailed above, and Nguyen further discloses that said locking tab of said electronic coupler is biased in a locked state and is configured to secure said electronic coupler to a corresponding circuit board port when in said locked state (figs. 1-2B; pars. 0018-0020), wherein said tab engaging portion and said third wall are separated by a distance, and wherein said distance is determined such that said locking tab of said electronic coupler is held in an unlocked21Docket No. H1182481US01 state when said electronic coupler is positioned between said second wall and said third wall (pars. 0023-0024).
Regarding claim 4, Nguyen in view of Lynch teaches the method of claim 1 as detailed above, and Nguyen further discloses that the electronic coupler removal tool further comprises a stopper wall (320) that extends substantially perpendicular from at least said first wall, said second wall, and said third wall and is configured to facilitate positioning of said electronic coupler within said electronic coupler-receiving portion (figs. 2A-3; pars. 0023-0024).
Regarding claim 8, Nguyen in view of Lynch teaches the method of claim 1 as detailed above, and Nguyen further discloses that said electronic coupler is one of a right-angled electronic coupler, a straight electronic coupler, and a double straight electronic coupler (figs. 2A-2B: straight electronic coupler).
Note: even though this claim does not provide any further description of the claimed couple removal tool (apparatus), it is found to further limit that apparatus to those which would be sized and shaped such that it would be capable of use with one of the recited coupler products.
Regarding claim 10, Nguyen in view of Lynch teaches the method of claim 1 as detailed above, and Nguyen further discloses that said electronic coupler (208) comprises a first coupler end (404) having a first size and a second coupler end (402) having a second size, wherein said first size is different from said second size (fig. 4; par. 0024), and wherein said electronic coupler-receiving portion engages with said electronic coupler at said first coupler end and said second coupler end (figs. 2A-4; pars. 0022-0024).
Regarding claim 12, Nguyen in view of Lynch teaches the method of claim 1 as detailed above, and Nguyen further discloses that a handle (200) that extends from said first wall, wherein said handle is configured to maneuver said electronic coupler for removal from a corresponding circuit board port (figs. 2A-2B; pars. 0019-0020).
Note: Claim 12 is currently presented by the applicant as having been “(withdrawn)”; however, nothing in the Arguments/Remarks filed with those claims indicates that the intention was to withdraw this previously examined claim. Accordingly, the Examiner has included it in the prior art rejections, based upon this presumption. If the Applicant wishes to have the claim withdrawn, please indicate as much in the next response to this Office Action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Lynch, further in view of Gundlach et al. (US 2008/0132101 A1).
Regarding claim 6, Nguyen in view of Lynch teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Nguyen, however, does not explicitly disclose that the tool is further configured such that when said electronic coupler-receiving portion is rotated away relative to the circuit board said electronic coupler is disengaged from a corresponding circuit board port.
Gundlach teaches that it is well known to use a closely related coupler removal tool in a method wherein said electronic coupler-receiving portion is rotated away relative to the circuit board said electronic coupler is disengaged from a corresponding circuit board port (Abstract; fig. 1; pars. 0005-0007 and 0017-0019).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Nguyen to incorporate the intended method of use of the tool from Gundlach. Initially, it is noted that there is no indication that this claim actually positively limits the apparatus of claim 1 in any discernable manner. It is clear that the tool of Nguyen could easily and readily be used in a method wherein it is rotated away from a circuit board. Gundlach simply serves to demonstrate that it was well known to use coupler removal tools to remove a coupler from a circuit board, involving a rotating motion. To do so would predictably allow for precise decoupling without disturbing surrounding couplers, and would decrease the required decoupling force, thus protecting the intended product from damage during detachment.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Lynch, further in view of Hildebrand (US 20080131199 A1).
Regarding claim 7, Nguyen in view of Lynch teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Nguyen, however, does not explicitly disclose that the preferred product to be used with the claimed tool is one of a Media Oriented Systems Transport (MOST) bus coupler, a rear entertainment system (RES) coupler, and a Fakra connector.
Hildebrand teaches that it is well known to use a detachable electronic coupler which is one of a Media Oriented Systems Transport (MOST) bus coupler, a rear entertainment system (RES) coupler, and a Fakra connector (FAKRA connector: pars. 0012-0017).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Nguyen to incorporate the preferred connector to be used from Hildebrand. As currently recited, antecedent claim 1 discloses a generic coupler removal tool, which is disclosed by Nguyen. The Nguyen reference further discloses that the tool could be readily modified to be used with a number of other cables and connectors. To simply change the dimensions of the three walled tool of claim 1 to be capable of use with a preferred type of connector would have been a routine matter, requiring no experimentation and with reasonable expectation of success. Hildebrand demonstrates that the Fakra connectors being releasable and reusable was well-known and to PHOSITA it would have been obvious to use the generic tool of Nguyen with the preferred Fakra connectors of Hildebrand.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection. 
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. The Applicant has asserted, without factual evidence, that Nguyen does not disclose the features newly amended into claim 1. Applicant argues that “Nguyen describes various versions of a tool for extracting a cable plug from a socket, wherein each version of the tool surrounds and/or grips the cable head”. Respectfully, this is not found to be compelling. The argument represents a logical fallacy and is a false dichotomy. It is true that the tool of Nguyen does surround a cable head; however, it also clearly surrounds and supports the cable itself, and it clearly is positioned between the cable and the “socket” and “machine”. Accordingly, the Nguyen reference does disclose the argued features, as cited above. Moreover, the implicit argument that Nguyen is not used for a circuit board, but instead inserts and removes the cable from a “socket”, has been addressed by the newly cited Lynch reference. Nguyen is not relied upon to teach the argued new limitation directed to the preferred intended product, thus the argument is moot. In order to actually differentiate the instant invention from the prior art, the Applicant is encouraged amend the claims to define the structures and configuration of the tool in addition to the already recited functional and intended use language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Driver (US 4,380,118) discloses a related tool having all but the cable supporting portion (Abstract; fig. 2). Peterson (US 5,031,981) appears to disclose a closely related tool (30) as well (Abstract; figs. 1-2C); wherein there is a cable support section (34), and which has walls between the cable and connection elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729